DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . yNIDICATE ALLOWABLE MATTERtations of the base claim and any intervening claims.uld be allowable if rewritten in independent formThis office action is in response to the Application filed on 8/31/2021. Claims 1-20 are presented for examination. 

Allowable Subject Matter
2.	Claims 1-20 are allowable in regards to prior art rejection: independent claims 1, 19 and 20 have no 102/103 art rejection because they are very similar to the independent claims 1, 19 and 20 of the allowed parent case 16/354,410, U.S. Patent 11,126,745. Dependent claims 2-18 have no 102/103 art rejection because they depend on allowable independent claim 1. At this time, claims 1-20 are not allowed due to the Double Patenting Rejection. Claims 1-20 will be allowable if the Double Patenting rejection is resolved by obtaining a Terminal Disclaimer, as discussed in the next section.

Double Patenting Rejection
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of parent Application 16/354,410, U.S. Patent 11,126,745. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent 11,126,745 contain every element of claims 1-20 of the instant application, and as such anticipate the claims of the instant application. 
The claims of the instant application are compared to the similar claims of patent U.S. Patent 11,126,745 in the following table: 
Present Application
U.S. Patent 11,126,745
1. A method comprising: receiving, by one or more processors, via a graphical user interface, a selection of one or more fields that characterize utilization of user data by an application feature; determining, by the one or more processors, that the utilization of the user data is privacy compliant based on a correspondence between the selected one or more fields associated with the application feature and a set of fields of other application features that were previously approved to utilize the user data in a way that matches the utilization of the user data by the application feature; and generating, by the one or more processors, for display in the graphical user interface, an approval status indicating that the utilization of the user data is privacy compliant.
2. The method of claim 1, further comprising: receiving input, from a user device, that includes identification of the application feature that utilizes the user data collected from a plurality of users of an application, the user data comprising images or videos captured by the plurality of users; and generating for display in the graphical user interface, a plurality of fields that characterize utilization of the user data in response to receiving the input from the user device, the selection of the one or more fields being received from the displayed plurality of fields.
1. A method comprising: receiving, by one or more processors, input from a user device, via a graphical user interface, that includes identification of an application feature that utilizes user data collected from a plurality of users of the application, the user data comprising images or videos captured by the plurality of users; generating, by the one or more processors, for display in the graphical user interface, a plurality of fields that characterize utilization of user data; receiving, by the one or more processors, via the graphical user interface, a selection of one or more fields from the displayed plurality of fields, the selected one or more fields characterize the utilization of the user data by the application feature; determining, by the one or more processors, whether the utilization of the user data is privacy compliant based on a correspondence between the selected one or more fields associated with the application feature and fields of other application features that were previously approved to utilize the user data in a way that matches the utilization of the user data by the application feature; and generating, by the one or more processors, for display in the graphical user interface, an approval status indicating whether the utilization of the user data is privacy compliant based on the determination of whether the utilization of the user data is privacy compliant.
3. The method of claim 1, further comprising: storing a unique identifier of the application feature; associating the selected one or more fields and the application feature associated with the unique identifier; and storing the user data on storage locations managed by a plurality of third-party storage sources, wherein the graphical user interface comprises an option to add a resource that identifies one or more of the plurality of third-party storage sources.

2. The method of claim 1, further comprising: storing a unique identifier of the application feature; associating the selected one or more fields and the application feature identification with the unique identifier; and storing the user data collected from the plurality of users on storage locations managed by a plurality of third-party storage sources, wherein the graphical user interface comprises an option to add a resource that identifies one or more of the plurality of third-party storage sources.
4. The method of claim 3, wherein the user data comprises current locations of a plurality of users, further comprising: receiving from a user device the unique identifier; and retrieving the selected one or more fields for display in the graphical user interface based on the unique identifier.
3. The method of claim 2, wherein the user data collected from the plurality of users comprises current locations of the plurality of users, further comprising: receiving from the user device the unique identifier; and retrieving the selected one or more fields for display in the graphical user interface based on the unique identifier.
5. The method of claim 1, further comprising: generating a first risk score for the application feature in response to determining that a number of the other application features that were previously approved to utilize the user data in the way that matches the utilization of the user data by the application feature exceeds a certain threshold; and generating a second risk score for the application feature in response to determining that the number of the other application features that were previously approved to utilize the user data in the way that matches the utilization of the user data by the application feature fall below the certain threshold, the second risk score being greater than the first risk score.

4. The method of claim 1, further comprising: generating a first risk score for the application feature in response to determining that a number of the other application features that were previously approved to utilize the user data in the way that matches the utilization of the user data by the application feature exceeds a certain threshold; and generating a second risk score for the application feature in response to determining that the number of the other application features that were previously approved to utilize the user data in the way that matches the utilization of the user data by the application feature fall below the certain threshold, the second risk score being greater than the first risk score.
6. The method of claim 1, wherein the selected one or more fields comprise a first field identifying a storage location of the user data, a second field identifying a data type of the user data utilized by the application feature, a third field identifying use of the user data by the application feature, and a fourth field identifying a retention period for the user data, further comprising assigning a priority value to an individual field of the one or more fields that characterizes the utilization of the user data, wherein a risk score is computed based on the assigned priority value of the individual field.

5. The method of claim 1, wherein the selected one or more fields comprise a first field identifying a storage location of the user data, a second field identifying a data type of the user data utilized by the application feature, a third field identifying use of the user data by the application feature, and a fourth field identifying a retention period for the user data, further comprising assigning a priority value to an individual field of the one or more fields that characterizes the utilization of the user data, wherein a risk score is computed based on the assigned priority value of the individual field.
7. The method of claim 1, wherein determining whether the utilization of the user data is privacy compliant comprises: generating a first message to a privacy review user identifying the application feature, the first message including the selected one or more fields; and receiving input from the privacy review user via the graphical user interface indicating whether the utilization of the user data is privacy compliant.

6. The method of claim 1, wherein determining whether the utilization of the user data is privacy compliant comprises: generating a first message to a privacy review user identifying the application feature, the first message including the selected one or more fields; and receiving input from the privacy review user via the graphical user interface indicating whether the utilization of the user data is privacy compliant.
8. The method of claim 7, further comprising: storing, in a database, an approval status indicating whether utilization of the user data is privacy compliant, the approval status being associated with the application feature that utilizes the user data; and modifying the approval status stored in the database based on the input received from the privacy review user.

7. The method of claim 6, further comprising: storing, in a database, an approval status indicating whether utilization of the user data is privacy compliant, the approval status being associated with the application feature that utilizes the user data; and modifying the approval status stored in the database based on the input received from the privacy review user.
9. The method of claim 1, further comprising receiving additional input from a user device via the graphical user interface that adds a new field that characterizes utilization of the user data, wherein the application feature is part of or is used by a messaging application.

9. The method of claim 1, further comprising receiving additional input from the user device via the graphical user interface that adds a new field that characterizes utilization of the user data, wherein the application feature is part of or is used by a messaging application.
10. The method of claim 1, further comprising: locking the selected one or more fields associated with the application feature to prevent modification of the selected one or more fields in response to receiving a request to review the utilization of the user data by the application feature; and in response to locking the selected one or more fields, generating for display a date and time at which the selected one or more fields have been locked.

10. The method of claim 1, further comprising: locking the selected one or more fields associated with the application feature to prevent modification of the selected one or more fields in response to receiving a request to review the utilization of the user data by the application feature; and in response to locking the selected one or more fields, generating for display a date and time at which the selected one or more fields have been locked.
11. The method of claim 10, wherein the graphical user interface includes a plurality of simultaneously displayed portions, wherein the date and time at which the selected one or more fields have been locked are displayed together with the plurality of simultaneously displayed portions, the portions including: a first portion that includes information identifying a given user of a user device and information about the application feature; a second portion that includes a plurality of menus representing the plurality of fields that characterize utilization of user data; and a third portion that includes the approval status indicating whether the utilization of the user data is privacy compliant, the approval status including a plurality of simultaneously displayed indicators including a first indicator indicating incomplete approval status, a second indicator indicating in progress approval status, and a third indicator indicating complete approval status.

11. The method of claim 10, wherein the graphical user interface includes a plurality of simultaneously displayed portions, wherein the date and time at which the selected one or more fields have been locked are displayed together with the plurality of simultaneously displayed portions, the portions including: a first portion that includes information identifying a given user of the user device and information about the application feature; a second portion that includes a plurality of menus representing the plurality of fields that characterize utilization of user data; and a third portion that includes the approval status indicating whether the utilization of the user data is privacy compliant, the approval status including a plurality of simultaneously displayed indicators including a first indicator indicating incomplete approval status, a second indicator indicating in progress approval status, and a third indicator indicating complete approval status.
12. The method of claim 1, further comprising storing in a database a plurality of application features, each of the plurality of application features being associated with a given set of selected one or more fields from the plurality of fields and a corresponding approval status indicating whether utilization of the user data based on the given set of the selected one or more fields is privacy compliant.

12. The method of claim 1, further comprising storing in a database a plurality of application features, each of the plurality of application features being associated with a given set of selected one or more fields from the plurality of fields and a corresponding approval status indicating whether utilization of the user data based on the given set of the selected one or more fields is privacy compliant.
13. The method of claim 12, further comprising: identifying a plurality of application features for which the approval status indicates that utilization of the user data has been previously approved, wherein the other application features are included among the plurality of application features; retrieving a list of combinations of fields of the identified plurality of application features for which the approval status indicates that utilization of the user data has been previously approved; and comparing the selected one or more fields that characterize the utilization of the user data by the application feature to the list of combinations of fields of the identified plurality of application features; and determining that the utilization of the user data is privacy compliant in response to determining that more than a threshold quantity of fields of the selected one or more fields match the combinations of fields of the identified plurality of application features.

13. The method of claim 12, further comprising: identifying a plurality of application features for which the approval status indicates that utilization of the user data has been previously approved, wherein the other application features are included among the plurality of application features; retrieving a list of combinations of fields of the identified plurality of application features for which the approval status indicates that utilization of the user data has been previously approved; and comparing the selected one or more fields that characterize the utilization of the user data by the application feature to the list of combinations of fields of the identified plurality of application features; determining that the utilization of the user data is privacy compliant in response to determining that more than a threshold quantity of fields of the selected one or more fields match the combinations of fields of the identified plurality of application features.
14. The method of claim 13, further comprising computing a risk score for the application feature, the risk score indicating a likelihood that utilization of the user data is privacy compliant.

14. The method of claim 13, further comprising computing a risk score for the application feature, the risk score indicating a likelihood that utilization of the user data is privacy compliant.
15. The method of claim 14, wherein the risk score is computed based on a determination of how many of the given set of selected one or more fields of the identified plurality of application features matches the selected one or more fields that characterize the utilization of the user data by the application feature.

15. The method of claim 14, wherein the risk score is computed based on a determination of how many of the given set of selected one or more fields of the identified plurality of application features matches the selected one or more fields that characterize the utilization of the user data by the application feature.
16. The method of claim 14, wherein the likelihood that the utilization of the user data is privacy compliant indicated by the risk score is greater than a privacy compliance threshold when a retention period specified by the selected one or more fields is less than a retention period threshold.

16. The method of claim 14, wherein the likelihood that the utilization of the user data is privacy compliant indicated by the risk score is greater than a privacy compliance threshold when a retention period specified by the selected one or more fields is less than a retention period threshold.
17. The method of claim 14, wherein determining whether the utilization of the user data is privacy compliant comprises: determining whether the risk score computed for the application corresponds to a threshold; and automatically approving the utilization of the user data as being privacy compliant in response to determining that the risk score corresponds to the threshold.

17. The method of claim 14, wherein determining whether the utilization of the user data is privacy compliant comprises: determining whether the risk score computed for the application corresponds to a threshold; and automatically approving the utilization of the user data as being privacy compliant in response to determining that the risk score corresponds to the threshold.
18. The method of claim 12, further comprising generating a list representing privacy compliance based on the plurality of application features stored in the database by aggregating the given set of selected one or more fields associated with the plurality of application features.

18. The method of claim 12, further comprising generating a list representing privacy compliance based on the plurality of application features stored in the database by aggregating the given set of selected one or more fields associated with the plurality of application features.

In addition, independent claims 19 and 20 of the present invention are similar to independent claim 1 of the present invention.

Conclusion

4.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDIA B DRAGOESCU whose telephone number is (571)270-7966 and fax number is 571-270-8966. The examiner can normally be reached on Monday-Friday 9-5 M-F EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor William Bashore can be reached on 571-270-1698. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/CLAUDIA DRAGOESCU/
Primary Examiner
April 6, 2022